       Case 1:15-cr-00608-KPF Document 427 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                 15 Cr. 608-12 (KPF)
                 -v.-
                                                       ORDER
STEVEN BROWN,

                        Defendant.

KATHERINE POLK FAILLA, District Judge:

     There is currently a sentencing scheduled in this action for August 27,

2020. The Court hereby ADJOURNS that sentencing to September 3, 2020, at

3:00 p.m.

     SO ORDERED.

Dated: June 1, 2020
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
